                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                )
 COLUMBIA MHC East LLC, et al.,
                                                )
                                                )
                Plaintiff,                          Case No. 1:19-cv-01613
                                                )
                                                )
        v.                                          Judge Dan Aaron Polster
                                                )
                                                )
 MELODY J. STEWART, et al.,                         OPINION & ORDER
                                                )
                                                )
                Defendants.
                                                )

       Plaintiffs filed the instant action on July 15, 2019. Doc #: 1. The Complaint’s allegations

arise from an Opinion from the Ohio Court of Appeals issued on December 20, 2018 and names

three sitting Ohio judges as defendants. See Compl. ¶¶ 5-7; 17. Judges are absolutely immune for

acts undertaken in their official capacity. Studer v. Heeter, 869 F.2d 1493 (6th Cir. 1989). Thus,

Plaintiffs do not have a cognizable claim. Accordingly, the Court sua sponte DISMISSES this

action WITH PREJUDICE.

       IT IS SO ORDERED.

                                                /s/ Dan Aaron Polster July 17, 2019
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE
